Case 6:19-cv-00033-DLC Document 21 Filed 06/16/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT E L :
FOR THE DISTRICT OF MONTANA ED

HELENA DIVISION

ANTHONY L. EVANS,
Plaintiff,

VS.

TRANSPORTATION SECURITY
ADMINISTRATION (TSA) and
SUPERVISORY TRANSPORTAION
SECURITY OFFICER (STSO)
MICHAEL ELLIS,

Defendants.

 

 

JUN 46 2020

Clerk, U.S. District C
District OF Montene -

Missoula
CV 19-33-—DLC

ORDER

Before the Court is the Order and Findings and Recommendations of United

States Magistrate Judge John Johnston. (Doc. 20.) Based on Plaintiff Anthony

L. Evans’ failure to prosecute this matter, Judge Johnston recommends dismissal

pursuant to Federal Rule of Civil Procedure 41(b). (/d.) Judge Johnston entered

his Findings and Recommendations on May 19, 2020, and Evans has not objected.

Consequently, Evans waives his right to de novo review, 28 U.S.C. § 636(b)(1)(C),

and the Court reviews for clear error. United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error is “significantly deferential” and exists if the Court is left with a
Case 6:19-cv-00033-DLC Document 21 Filed 06/16/20 Page 2 of 3

“definite and firm conviction that a mistake has been committed.” United States
v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).

Following its review of Judge Johnston’s Findings and Recommendations,
the Court finds no clear error in his determination that sua sponte dismissal is
appropriate in this case. Balancing the five factors set out in Pagtalunan v.
Galaza, the Court agrees that all but one weighs in favor of dismissal. See 291
F.3d 639, 642 (9th Cir. 2002). As Judge Johnston explains, while public policy
favors disposition of this case on its merits, dismissal for failure to prosecute is
nevertheless proper here based on: the public’s interest in expeditious resolution of
litigation; the Court’s need to manage its docket; the risk of prejudice to
Defendants as litigation is further protracted by Evans’ failure to litigate; and the
unavailability of less drastic alternatives. (See Doc. 20 at 2-4.) In light of Judge
Johnston’s April 6, 2020 Order to Show Cause (Doc. 19) and the explicit
notification of the right to object to the Findings and Recommendations (Doc. 20 at
5), Evans has had sufficient opportunities to explain to this Court why it should not
dismiss his case—opportunities he has not taken.

Accordingly, reviewing for clear error, IT IS ORDERED that the Court
ADOPTS Judge Johnston’s Findings and Recommendations (Doc. 20) IN FULL.

Consequently, IT IS ORDERED that this matter is DISMISSED pursuant to

5.
Case 6:19-cv-00033-DLC Document 21 Filed 06/16/20 Page 3 of 3

Federal Rule of Civil Procedure 41(b). IT IS FURTHER ORDERED that all
pending motions are DENIED AS MOOT.

The Clerk of Court shall enter judgment pursuant to Federal Rule of Civil
Procedure 58 in favor of Defendants and against Plaintiff Evans. The docket
shall reflect that this Court CERTIFIES, pursuant to Rule 24(a)(3)(A) of the
Federal Rules of Appellate Procedure, that any appeal of this decision would not
be taken in good faith.

DATED this 1G day of June, 2020.

L Uvuitiuun

 

Dana L. Christensen, District Judge
United States District Court
